Citation Nr: 1137524	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to July 1969.  During part of that time, he had service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2010 for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a current diagnosis of PTSD.

2.  Alleged erectile dysfunction was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to a service connected disability.   


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Alleged erectile dysfunction was not incurred in or aggravated by the Veteran's active duty service, nor is it secondary to a service connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated April 2008 and July 2008. 
                                                                       
The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a psychiatric examination in October 2010, obtained a medical opinion as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his alleged erectile dysfunction.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that erectile dysfunction, first reported many years post service, had its onset in service or is otherwise related thereto.

Service Connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Psychiatric disability, to include PTSD
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that there is no evidence in the record that the Veteran served in combat.  As it is not shown that the Veteran engaged in combat, his unsupported assertions of a service stressor are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997);  Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of every detail of a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board notes that during the course of the appeal there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

In this case, the Veteran stated that in March 1968, he was with the 137th Engineer Battalion and was working on Highway 1 near Chu Lai.  He stated that there was a firefight and three U.S. soldiers were wounded.  He also stated that in November 1968, while working on a bridge on the same highway, there was an explosion that injured a Vietnamese civilian.  The U.S. Army and Joint Services Records Research Center confirmed that in the period ending April 1968, the 137th Company was near Bong Son, and was exposed to 94 separate incidents of firefighting, including 26 instances of land mines and booby traps.  Consequently, the Board concedes that the Veteran was exposed to the claimed stressor.   

The crux of this case is whether or not the Veteran has a diagnosis of PTSD that conforms to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The DSM-IV sets forth specific criteria which must be met to establish a diagnosis of service connection for PTSD. These are as follows:

A.  The person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others (2) the person's response involved intense fear, helplessness, or horror.

B.  The traumatic event is persistently reexperienced in one (or more) of the following ways: (1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions (2) recurrent distressing dreams of the event (3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociate flashback episodes, including those that occur on awakening or when intoxicated) (4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event (5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: (1) efforts to avoid thoughts, feelings, or conversations associated with the trauma (2) efforts to avoid activities, places, or people that arouse recollections of the trauma (3) inability to recall an important aspect of the trauma (4) markedly diminished interest or participation in significant activities (5) feeling of detachment or estrangement from others (6) restricted range of affect (e.g., unable to have loving feelings) (7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following: (1) difficulty falling or staying asleep (2) irritability or outbursts of anger (3) difficulty concentrating (4) hypervigilance (5) exaggerated startle response

E. Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month.

F. The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Board acknowledges that a March 2008 outpatient treatment report contains a diagnosis of PTSD.  The Veteran reported that he remembered an incident from service in which a fellow soldier drove a truck over a mine.  The Veteran saw the man split in half; but the soldier remained alive and screaming for help.  The Veteran reported that the event repeatedly plays out in his mind and that the only thing that helps is drinking.  He reported avoidance behaviors related to anything that reminds him of Vietnam.  He also reported startle reaction related to loud sounds.  He stated that he is hypervigilant, and that he avoids large crowds.  He denied feelings of self harm or of hopelessness.  

The Veteran reported that he was married; but that the relationship is under strain. He incurred a work related injury that has left him unable to go back to work.  This has caused financial problems.  He also stated that his inability to work or engage in recreational activities (such as working on his motorbike) have caused him to become depressed.  

Upon examination, the Veteran had mild psychomotor retardation.  Affect was constricted.  He had goal directed thought processes, though he looked fatigued.  He had gross deficits in concentration.  There was no gross impairment in orientation or recall.  There was good insight into the nature of his symptoms and need for treatment.  The examiner diagnosed the Veteran with alcohol abuse and PTSD.  He assigned a Global Assessment of Functioning (GAF) score of 45-50.

Pursuant to the Board's May 2010 Remand, the Veteran underwent a VA examination in October 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was diagnosed with alcohol abuse and PTSD in March 2008.  However, the May 2010 examiner noted that the March 2008 examiner did not record all of the 17 criteria for such a diagnosis.  He noted that the Veteran was then treated in July 2010 by Dr. W.H.K. and diagnosed with an adjustment disorder with anxiety (not PTSD).  

The Veteran reported non-PTSD symptoms such as nervousness and anxiety.  He also reported that he had some panic episodes a few years ago.  He reported depression in the past month due to financial problems and having to move from one home to another.  The examiner found that the symptoms did not rise to the level of a DSM-IV diagnosis of generalized anxiety disorder or a depressive disorder.  

The Veteran reported that he is married with two grown sons.  He stated that he was "pretty good" when asked about psychosocial functioning. He stated that he has a short fuse; but he has learned to control it.  He hasn't been in a fight for approximately 15 years.  Upon examination, the Veteran was casually dressed; and his psychomotor activity was unremarkable.  His speech was spontaneous, clean, and coherent.  He was cooperative, friendly, relaxed, and attentive.  His affect was appropriate and his mood was good.  His attention was intact and he was able to spell a word forwards and backwards.  He was unable to do serial 7s due to trouble with mental math.  He was oriented to time, person, and place.  His thought process and content were unremarkable.  He had no reported delusions.  His intelligence was average; he understood the outcome of his behavior; and he understood that he has a problem.  

The Veteran reported sleep impairment.  He spends approximately six hours per night in bed; but is only able to sleep for about four hours per night.  He stated that he can work and function on that little sleep because he has gotten used to it.  He didn't have any hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal/homicidal thoughts, or problems with activities of daily living.  He did have problems interpreting proverbs correctly.  His remote, recent, and immediate memory were all normal.  

The examiner found that the PTSD symptoms were not productive of clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner stated that the intrusive recollections that occur at the present time are pleasant memories.  They are not distressing or unpleasant memories of combat; and the Veteran reported that although he experienced nightmares in the past, they are rare at the present time.  He stated that flashbacks have not occurred for years.  Psychological reactivity to reminders is a feeling of being "pissed."  No psychologic reactivity was noted at the examination.  Intrusive symptoms were at a very mild level.  The Veteran reported some avoidance of thinking and talking about his combat exposure; but he is able to talk about it with fellow soldiers.  He reported that it still hurts to talk about the things he saw in Vietnam.  He avoids reminders such as movies or television shows about the history of Vietnam.  He reported amnesia regarding one event.  A friend told him that they were subjected to mortar attacks one night; but the Veteran cannot remember it.  The Veteran reported numerous interests including getting together with fellow ex-musicians to see if they can make music.  He described being able to socialize effectively and did not describe estrangement.  Emotional numbing was not present; he had good range of emotional expression.  There were plans for the future and no sense of foreshortened future.  The examiner determined that the Veteran's "avoidance" symptoms did not meet the DSM-IV criteria for PTSD.  

The Veteran reported irritability; but he is controlling it.  He reported that there are times when he verbally gets loud; but he has not been destructive of property.  His last assault occurred more than 15 years ago.  The Veteran reported that concentration is not a problem for him; and he is able to complete courses including an associate degree and a locksmith course.  Hypervigilance was present.  The Veteran prefers having his back to the wall when he is in public; and being watchful when he helps his son at the bar that he operates.  Startle response was active; and arousal symptoms were in the mild range.  The examiner found that the symptoms were subthreshold to make a diagnosis of PTSD.  The Veteran attributed his psychiatric symptoms to stress exposure.  

The Veteran reported that he was employed part time as a maintenance supervisor for Goodyear Tires.  He has been so employed for three years.  

The examiner acknowledged that the Veteran's stressor meets the DSM-IV criteria for a PTSD stressor.  He recognized that the Veteran's description of events in Vietnam is consistent with his MOS in the Army while in Vietnam.  He further opined that exposure to combat in Vietnam is the Veteran's primary stressor.  Finally, he stated that if a diagnosis of PTSD could be established, the diagnosis would be related to the Veteran's fear of hostile military activity.  The examiner diagnosed the Veteran with alcohol abuse with current stressors including financial trouble and moving from one home to another.  The examiner noted that the symptoms are distressing to him and therefore affect the quality of life.  However, the Veteran has been able to function effectively in his career, and he has a stable marriage.  He also maintains effective interpersonal relationships.  The examiner stated that PTSD symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood, or school.   

Analysis

As noted above, VA treatment records contain a diagnosis of PTSD.  However, VA has afforded the Veteran a more extensive VA examination to ascertain the nature of any current psychiatric disorder.  The resulting examination report reflects that the Veteran does not meet the criteria for a diagnosis of PTSD. Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the May 2010 VA examination report concluding that the Veteran does not meet the criteria for PTSD is more probative than the March 2008 treatment record finding that the Veteran has PTSD.  The October 2010 VA examiner referenced the DSM-IV criteria in reaching his conclusion.  There is no indication that the March 2008 treating physician reviewed the claims folder, nor did he provide any reasons or bases in reaching his diagnosis.  The Board notes that the March 2008 examiner diagnosed the Veteran with alcohol dependency as well as PTSD; but he did not specify which symptoms were attributed to each diagnosed disability.  Likewise, the examiner noted that the Veteran reported the presence of depressive symptoms.  However, the examiner failed to specify which of the Veteran' reported symptoms were related to depression.  The Board finds that the May 2010 examination report was far more comprehensive and greater in scope than that of the March 2008 treatment report.  The basis for the Board's finding is that the March 2008 examiner's conclusory finding that the Veteran had PTSD is not supported by an explanation as to the manner in which the Veteran fulfilled each of the DSM-IV criteria.  Accordingly, the diagnosis is not a competent diagnosis of PTSD.
  
The first element of 38 C.F.R. § 3.304(f) has not been met and the Veteran's claim fails on this basis alone.  The Board is cognizant of the Court's decision in McClain v. Nicholson, 21 Vet App 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Here, as discussed above, there is evidence that the Veteran was diagnosed with PTSD. However, the more persuasive medical evidence indicates that he does not meet the criteria for diagnosing PTSD.  In other words, it is not the lack of a current diagnosis that is fatal to the claim, but the lack of persuasive medical evidence reflecting diagnosis of PTSD in accordance with the DSM-IV criteria.

Finally, in regards to other psychiatric disabilities, there are no findings in the service treatment records attributed to a psychiatric disability; and there is no competent medical opinion attributing any other psychiatric disability to service.  In the absence of a psychiatric disability in service or a nexus opinion linking a current disability to service, the preponderance of the evidence weighs against the claim. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a psychiatric disability to include PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Erectile dysfunction
In the Veteran's March 2008 claim, he indicated that he was seeking service connection for erectile dysfunction on a direct basis and as secondary to PTSD.

The Board notes that secondary service connection is not warranted because the Veteran is not service connected for a psychiatric disability.  As such, the Board will proceed to analysis of service connection on a direct basis.

The Veteran's service treatment records reflect no findings attributed to erectile dysfunction.  Moreover, the post service treatment records reflect no findings attributed to erectile dysfunction.  The Veteran admitted in his March 2008 claim that he has not sought any treatment.

The Board notes that the Veteran was discharged from service in July 1969; that he did not report erectile dysfunction until March 2008 (39 years later); and that he still has not sought treatment for it (42 years after discharge) or been diagnosed.  The lack of any post-service medical records for more than 40 years since the Veteran was discharged from service is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

With no evidence of erectile dysfunction in the service treatment records or for decades after service, and no competent medical opinion attributing erectile dysfunction to service, the Board finds that a preponderance of the evidence weighs against the claim.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for erectile dysfunction, to include as secondary to PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


